Case 2:21-cv-00640-WSS Document? Filed 05/24/21 Page 1 of 2
Case 2:21-cv-00640-NBF Document 2 Filed 05/14/21 Page 1 of 2

AQ 440 (Rev. 66/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of Pennsylvania [x]
LifeMD, Inc.

Justin Schreiber
Stefan Galluppi

 

Plaintiffs)
Ve
Christian Matthew Lamarco

Culper Research
John/Jane Does 2-10

Civil Action No. 9-3) 6v.640

 

Defendant(s)

Ne pee eet Need” Cte et ee! mae te ee ne See”

SUMMONS IN A CIVIL ACTION

Christian Matthew Lamarco
3934 Foster Street

B410

Pitisburgh, PA 15201

To: (Defendant's name and address)

A lawsuit has been fled against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {a})(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answe or motion, must be served on the plaintiff or plaintiffs attorney,

: ; . 5 ahd] egasot Ye SQuire oO. 8
whose name and address are: Jessica G. Lucas, Esquire (PAID No. 311280)

Gordon Rees Scully Mansukhani, LLP

707 Grant Street, Suite 3800

Pittsburgh, PA 15279

Fel: (412) 577-7400

Fax: (412) 347-5461
mjegasohty@oarsin.com; jlucas@agrsm.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

05/14/2021 Cartnal wushe
Date Signature of Clerk or Deputy Clerk

 
Case 2:21-cv-00640-WSS Document 7 Filed 05/24/21 Page 2 of 2
Case 2:21-cv-00640-NBF Document2 Filed 05/14/21 Page 2 of 2
AQ 440 (Rev. 06712) Summons ina Civil Action (Page 2)

Civil Action No. 2:2 i-ev-646

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for mame of individual and title, if anv) C HP 1ST] A WO LA {") AXCO
was received by me on date) 4 | 1G Le |

) personally served the summons on the individual at (plece) 4/00 Face. et Aor eLOn,

Et. yy /5Zo) AS ie lAmseeo ENTEEDD a te elt Zaeh : oF

“) P left the summons at the individual’s residence or usual place of abode with (name}

. 4 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O Pserved the summons on fame of individual} . who is

 

designaied by law to accept service of process on behalf of meme of organization}

 

 

On fdaie) or
T [returned the surmamons unexecuted because > or
“} Other (specify):
My fees are $ for travel and $ for services, for a iotal of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 5 iG 2021

 

 

 

Printed name and file

4825 kA MS Kyi ISads Soité 300
“Pet:, PA 15z37

Server's address

Additional information regarding attempted service, etc:
